DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/14/2022 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.

Claim Objections
Claims 1- 20 are objected to because of the following informalities:  
Claim 1 recites “a PTC” in line 1 should read “a Positive temperature coefficient (PTC)”.
Claim 10 recites “a PTC” in line 1 should read “a Positive temperature coefficient (PTC)”.
Claim 10 recites “at least one PTC heating element is connected to to a negative terminal contact” in line 12-13, should read “at least one PTC heating element is connected to a negative terminal contact”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 20 recite “two electrically conductive contact layers that are each applied to the two main surfaces of the PTC thermistor” is indefinite because it is unclear that each contact layer applied to each main surface of the PTC thermistor or both main surface of the PTC thermistor. For the purpose of examination, “two electrically conductive contact layers that are each applied to the two main surfaces of the PTC thermistor” is interpreted as – two electrically conductive contact layers that are each applied to both main surfaces of the PTC thermistor. Correct limitation if there is different meaning of two electrically conductive contact layers that are each applied to the two main surfaces of the PTC thermistor.

Claims 7, 18  recite “its distance from an adjacent one of the plurality of contact strips” is indefinite because it is unclear that “its distance from an adjacent one of the plurality of contact strips” is the distance between edge to edge or center to center or other dimension . For the purpose of examination, “its” is interpreted as – the distance between two adjacent strips closest edges of the plurality of contact strips. Correct limitation if there is different meaning of its.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8,10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamada US 4034207 in view of Kang US 2006/0152331.

Tamada teaches:
1. A PTC heating element for a PTC heating module (abstract; an arrangement of electrode for positive temperature coefficient semiconductor (PTCS) for use in heating and drying devices and the like) for a vehicle (intend use), comprising:
	a PTC thermistor (fig.20; PTCS body 2; col.1, line 9-18; thermistor) having two main surfaces (fig.20, first main face 2a; fig.20, second main face 2b), the two main surfaces in a thickness direction of the PTC thermistor are located opposite one another and spaced apart from one another (fig.20, opposite main faces 2a and 2b in a thickness direction of the PTCS 2, spaced apart from one another),
	two electrically conductive contact layers (fig. 20, col.7, line 5-7; electrodes 10 includes the strips 30a,30a’, 30b, 30b’, 30c, 30c’ and electrode 20 includes the strips 40a, 40a’,  40b, 40b’, 40c, 40c’) that are each applied to the two main surfaces of the PTC thermistor (fig.20, electrodes 10 and 20 applied on first main face 2a; electrodes 10 and 20 also applied on second main face 2b),
	

3. The PTC heating element according to claim 1, wherein respective quotients between respective geometrical areas of the two contact layers and respective geometrical areas of the main surfaces assigned to these differ from one another in the two contact layers (fig.6, first main face 2a has electrode 10 and 20; fig.7 second main face 2b has electrode 10,20 and terminal 14,24; therefore the quotients between first main face and electrodes different from the quotients between second main face and electrodes (terminals as extra geometrical areas; col.3, line 53-54; two metal film electrodes 10 and 20; col.4, line 7-9; two sheets of metal films serving as terminals 14 and 24; both electrodes and terminals are made of metal films).

4. The PTC heating element according to claim 1, wherein a distance of the two contact layers from one another, at least in some interior regions of the PTC thermistor, is greater than a thickness of the PTC thermistor (fig.20, distance D of two electrodes 10 (strips 30a) in first main face 2a and 20 (strips 40a’) at second main face, the distance D between 30a and 40a’ is greater than a thickness of PTCS).

5. The PTC heating element according to claim 1, wherein the two contact layers do not overlap in the thickness direction of the PTC thermistor at least in some interior regions of the PTC thermistor (fig.20, strips of electrode 10 on the first main face 2a do not overlap strips of electrode 20 on the second main face 2b).

6. The PTC heating element according to claim 1, wherein at least one of the two contact layers (fig.19, strips of electrode 10) has a comb structure including contact strips that are arranged spaced apart from one another and parallel to one another (fig.19, the strips 30a, 30b, 30c has comb structure and arranged spaced and parallel to one another) and wherein the contact strips are contiguous on one side (fig.19, base film 12 connected to all strips of electrode 10 on one side) or both sides.

7. The PTC heating element according to claim 6, wherein at least one of:
	the contact strips of the comb structure of the at least one of the two contact layers are arranged at an uneven distance from one another (fig.8, the strips 16a and 16b have comb structure arranged at uneven distance from one another),
	the contact strips of the comb structure of the at least one of the two contact layers have at least one of a width and a length that deviates from one another, and
	a width of at least one of the contact strips is smaller or greater than its distance from at least one of the adjacent contact strips.

8. The PTC heating element according to claim 6, wherein:
	the two contact layers each have the comb structure (fig.19, the strips 30a, 30b, 30c of electrode 10; the strips 40a, 40b, 40c of electrode 20; both electrodes 10 and 20 have comb structures), wherein the respective comb structures are applied to the two main surfaces of the PTC thermistor (fig.20, the strips 30a,30a’, 30b,30b’, 30c, 30c’ of electrode 10 on the two main face; the strips 40a, 40a’, 40b, 40b’, 40c’, 40c’ of electrode 20 on the two main face) such that the contact strips of the two comb structures are parallel to one another (fig.20, the strips 30a, 30b, 30c of electrode 10 on the first main face; fig.20, strips 40a’, 40b’, 40c’ of electrode 20 on the second main face; both comb structures are parallel to one another in PTCS thickness direction), and
	at least some of the contact strips of one of the comb structures do not locate opposite to any contact strips of the other of the comb structures (fig.19, strips 30a, 30b, 30c of electrode 10 on the first main face; fig.20, strips 40a’, 40b’, 40c’ of electrode 20 on the second main face; electrode 10 and 20 have comb structures, and none of strips locate opposite to any electrode of the other of the comb structures).

10. A PTC heating module (abstract; an arrangement of electrode for positive temperature coefficient semiconductor (PTCS) for use in heating and drying devices and the like) for a vehicle (intend use), comprising: 
	at least one PTC heating element (fig.20, 1e; heating element), the at least one PTC heating element including:
	a PTC thermistor (fig,20, PTCS body 2; col.1, line 9-18; thermistor) having two main surfaces (fig.20, first main face 2a; fig.20, second main face 2b) that are located opposite one another and spaced apart from one another in a thickness direction of the PTC thermistor (fig.20, opposite main faces 2a and 2b in a thickness direction of the PTCS 2, spaced apart from one another),
	two electrically conductive contact layers (20, col.7, line 5-7; electrodes 10 includes the strips 30a,30a’, 30b, 30b’, 30c, 30c’ and electrode 20 includes the strips 40a, 40a’, 40b, 40b’, 40c, 40c’) that are each applied to the two main surfaces of the PTC thermistor (fig.19, electrodes 10 and 20 applied on first main face 2a; electrodes 10 and 20 also applied on second main face 2b),
	
	wherein one of the two contact layers of the at least one PTC heating element is connected to a positive terminal contact and the other of the two contact layers of the at least one PTC heating element is connected to a negative terminal contact in an electrically conductive manner (fig.6, terminal 14 connects to electrode 10, terminal 24 connects to electrode 20; col.4, line 25-27; a suitable voltage is applied between the terminals 14 and 24, the current flows from the electrode 10 to the electrode 20, therefore, terminal 14 as positive terminal contact and terminal 20 as negative terminal contact that current is able to flow from one electrode to another as an electrically conductive manner).

15. The PTC heating module according to claim 10, wherein at least one of the two contact layers has a comb structure including a plurality of contact strips arranged spaced apart from one another and parallel to one another (fig.19, a plurality of the strips 30a, 30b, 30c of electrode 10 has comb structure and arranged spaced and parallel to one another).

16. The PTC heating module according to claim 15, wherein the plurality of contact strips of the comb structure are arranged at an uneven distance from one another (fig.8, a plurality strips 16a and 16b have comb structure at uneven distance from one another).

17. The PTC heating module according to claim 15, wherein the plurality of contact strips of the comb structure have at least one of a width and a length that deviates from one another (fig.8, a plurality of strips 16a, 16b of electrode 10 have different length).

18. The PTC heating module according to claim 15, wherein a width of at least one of the plurality of contact strips of the comb structure is smaller or greater than its distance from an adjacent one of the plurality of contact strips (fig.19, the strip 30a of electrode 10 is smaller than the distance between 30a and 30b). 

	Tamada teaches the invention as discussed above, but is silent on a total quotient between a total geometrical area of the two contact layers and a total geometrical area of the two main surfaces is substantially below 1 and substantially above 0.

	Kang teaches:
	Regarding claim 1, a total quotient between a total geometrical area of the two contact layers and a total geometrical area of the two main surfaces is substantially below 1 and substantially above 0 (col.4, table 1; example 8, the diameter of PTC element is 30mm and the diameter of contact electrode is 20mm. when the top and bottom contact electrode have same diameter, the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44 (in table 1, example 8, for the PTC element has diameter 30mm, we can get long side X: cos300 =X/30, sqrt(3)/2 = X/30, 0.866 = X/30,  then X = 30 * 0.866= 25.98mm; short side Y: sin300  =Y/30, 1/2 = Y/30, 0.5 = Y/30,  then Y =0.5 *30 = 15 mm; the one surface of PTC element area A = X * Y =15 * 25.98 = 389.7 mm2; for the electrode has diameter 20 mm, we can get long side x: cos300 =x/20, sqrt(3)/2 = x/20, 0.866 = x/20, then x = 20 * 0.866 = 17.32 mm; short side y: sin300  =y/20, 1/2 = y/20, 0.5 = y/20, then y = 20 * 0.5 = 10 mm; the one surface of electrode area a = 10 * 17.32 = 173.2 mm2;  the total quotient = (total area of electrodes) / (total area of PTC element) = (173.2 *2)/(389.7 *2) = 346.4/779.4 ≈ 0.44);  the term “substantially” is defined in Specification page.3, para.0012, “The term "substantially" in the context of the present invention signifies that the entire geometrical area of the contact layers and the entire geometrical area of the main surfaces deviate from one another by maximally 85% and by at least 5%” ).

	2. The PTC heating element according to claim 1, wherein the total quotient is between 0.1 and 0.8 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	Regarding claim 10, a total quotient between a total geometrical area of the two contact layers and a total geometrical area of the two main surfaces is between 0.05 and 0.85 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	11. The PTC heating module according to claim 10, wherein the total quotient is between 0.1 and 0.8 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	12. The PTC heating module according to claim 10, wherein the total quotient is between 0.2 and 0.7 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	13. The PTC heating module according to claim 10, wherein the total quotient is between 0.2 and 0.5 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	14. The PTC heating module according to claim 10, wherein the total quotient is between 0.3 and 0.5 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	19. The PTC heating element according to claim 1, wherein the total quotient is between 0.05 and 0.85 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	20. The PTC heating element according to claim 19, wherein the total quotient is between 0.2 and 0.7 (the total quotient between a total geometrical area of the two contact electrodes and a total geometrical area of the two main surfaces is about 0.44).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Tamada by using the total quotient between total area of electrodes and total area of PTC element as taught by Kang in order to prevent generation of flashover between electrodes relative to relations among the surface area of the PTC element, the surface area of the contact electrodes, the thickness of the PTC element, and a rated voltage(page.3, para.0038). examiner note: Kang teaches current limiting device has total area quotient between electrodes and PTC element can prevent flashover between two electrodes, it would obvious for the electrodes have less area than PTC element limiting(reduced) the current.	

	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamada US 4034207 in view of Kang US 2006/0152331 as applied to claim 1 above, and further in view of Georg US 2584592.
	
	Tamada in view of Kang teaches the invention as discussed above, but is silent on volute structure.

	Georg teaches:
	
	9. The PTC heating element according to claim 1, wherein at least one of the two contact layers has a volute structure (fig.4, coil 9 is disposed on the coil ceramic carrier 5 with volute structure).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Tamada in view of Kang comb structure with Georg volute structure, because the substitution of one known element for another would have yielded predictable results of conducting current.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792